Citation Nr: 0510745	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  91-11 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than August 9, 
1991 for the award of service connection and a 100 percent 
rating for paranoid schizophrenia, to include the matter of 
claimed clear and unmistakable error (CUE) in an April 1984 
rating decision.

2.  Entitlement to an effective date earlier than August 9, 
1991 for an award of a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to an increased disability rating for 
service-connected asthma, currently evaluated as 30 percent 
disabling.  



REPRESENTATION

Veteran represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to May 
1982.  

Procedural history

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from January 1989 and August 1991 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

By decision dated January 13, 1994, the Board denied the 
following claims: 
(1) Entitlement to service connection for sinusitis; (2) 
Entitlement to service connection for an acquired psychiatric 
disorder; (3) Entitlement to an evaluation in excess of 30 
percent for asthma; and (4) Entitlement to TDIU.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In July 1996, 
counsel for the veteran and the Secretary of VA filed a Joint 
Motion for Remand.  An Order of the Court dated July 18, 1996 
granted the motion and vacated the Board's January 1994 
decision.  

In February 1997, the Board remanded the case to the Newark 
RO for further development consistent with the Joint Motion.  
In an April 2000 rating decision, the Newark RO granted 
service connection for paranoid schizophrenia and assigned a 
50 percent rating, effective August 9, 1991.  Subsequently, 
the veteran moved to Ohio, and original VA jurisdiction was 
transferred to the RO in Cleveland, Ohio.  

In June 2003, the Cleveland RO increased the disability 
rating for paranoid schizophrenia to 100 percent and awarded 
TDIU; both effective from August 9, 1991.  In October 2003, 
the veteran filed a notice of disagreement as to the 
effective date.  A statement of the case (SOC) as to the 
issue of the veteran's entitlement to an effective date for 
service connection for schizophrenia was issued in January 
2004.  In a supplemental statement of the case (SSOC) issued 
the same day, the RO continued to deny the issues of 
entitlement to service connection for sinusitis, entitlement 
to an increased rating for asthma, and entitlement to TDIU 
prior to August 9, 1991.  (The RO noted that the veteran had 
already been assigned a 100 percent evaluation for her 
service-connected paranoid schizophrenia from this date).  
The veteran perfected her appeal as to the effective date 
issue in February 2004.  See VA Form 9, dated February 19, 
2004.  The case has been returned to the Board for further 
appellate proceedings.  

Clarification of issues on appeal

It is noted that in arguing that an earlier effective date is 
warranted for a 100 percent rating for paranoid 
schizophrenia, the veteran's attorney has claimed that an 
April 1984 rating decision which denied service connection 
for paranoid schizophrenia was "a nullity" because the 
record required development.  The attorney went on to argue 
that the April 1984 is not final because it contained CUE.  
The RO addressed this sub-issue in SSOCs provided in March 
2004 and June 2004 as well as in a rating decision dated in 
December 2004.  As such, the earlier effective date issue as 
identified on the title page has been recharacterized to 
reflect that sub-issue.  In addition, while the veteran has 
continuously argued for an earlier effective date for the 100 
percent rating for paranoid schizophrenia, the Board notes 
that the effective date of the 100 percent rating is the same 
as that established for the award of service connection, 
August 9, 1991.  Therefore, for the veteran to be entitled to 
an earlier effective date for the 100 percent rating an 
earlier effective for the grant of service connection must 
first be established.  The Board feels that the issue as 
currently phrased most aptly represents the current posture 
of the case.  

The issue of the veteran's entitlement to an earlier 
effective date for service connection and the assignment of a 
100 percent disability rating for service-connected paranoid 
schizophrenia as well as the issue of the veteran's 
entitlement to an earlier effective date for TDIU are the 
subjects of a decision on the merits.  
The issues of entitlement to service connection for sinusitis 
and entitlement to an increased disability rating for asthma 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

Issue not on appeal

In a written statement dated May 1, 2004, the veteran's 
attorney raised the issue of entitlement to service 
connection for "hypertension, Printz Metal (heart spasms) 
and for all cardiac related symptomatology as secondary to 
the service-connected disability of Posttraumatic Stress 
Disorder (PTSD)."  This issue is referred to the RO for 
appropriate action.  In so doing, the Board notes that 
service connection is in effect for paranoid schizophrenia, 
not PTSD.  [Service connection for PTSD was denied by rating 
action in September 1994.]  The attorney should clarify the 
nature of the claim. 


FINDINGS OF FACT

1.  The RO originally denied entitlement to service 
connection for paranoid schizophrenia by rating decision in 
April 1984.  The veteran did not appeal.  

2.  The April 1984 rating decision was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.

3.  In September 1988, the veteran filed a claim for TDIU.  
The claim was denied by rating decision in January 1989 on 
the basis that her service-connected asthma did not preclude 
employment.  The veteran perfected an appeal as to that 
decision. 

4.  A VA social and industrial survey was conducted on August 
9, 1991; this was considered a reopened claim for service 
connection for paranoid schizophrenia.  

5.  In April 2000, the RO granted service connection and a 50 
percent rating for paranoid schizophrenia; both effective 
from August 9, 1991.  In June 2003, the disability rating was 
increased to 100 percent and TDIU was awarded, both effective 
from August 9, 1991.  

6.  Prior to August 9, 1991, the veteran's only service-
connected disability was asthma, evaluated as 30 percent 
disabling.  


CONCLUSIONS OF LAW

1.  The April 1984 VA rating decision did not contain CUE.  
38 C.F.R. § 3.105 (2004).

2.  The criteria for an effective date earlier than August 9, 
1991 for an award of service connection and a 100 percent 
disability rating for paranoid schizophrenia have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).

3.  The criteria for an effective date earlier than August 9, 
1991 for an award of TDIU have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an effective date earlier than August 9, 
1991 for the award of service connection and a 100 percent 
rating for paranoid schizophrenia, to include the matter of 
claimed CUE in an April 1984 rating decision.

2.  Entitlement to an effective date earlier than August 9, 
1991 for an award of TDIU.  

The veteran is seeking an effective date for the assignment 
of a 100 percent disability rating for paranoid 
schizophrenia, and the grant of TDIU, earlier than the 
currently assigned August 9, 1991.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002)]; 38 C.F.R. § 3.159 (2004).

The Court has held that the provisions of the VCAA do not 
apply to a claim based on a previous decision having been the 
result of CUE.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).  The Court found that an attempt to 
obtain benefits based on an allegation of CUE "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Livesay, 15 Vet. App. at 178.  As 
such, an allegation of CUE does not represent a "claim" but 
rather is a collateral attack on a final decision.  The 
provisions of the VCAA, and its implementing regulation, are 
not, therefore, applicable to the adjudication of the issue 
of CUE in a prior, final decision.

In terms of the broader issue of the veteran's entitlement to 
an earlier effective date, the Court has also held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and assist do not apply to a claim if resolution of 
the claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In the instant case 
the facts are not in dispute; resolution of the veteran's 
appeal is dependent on evidence already in the claims folder.  
VA has no further duty, therefore, to notify the veteran of 
the evidence needed to substantiate her claim, or to assist 
her in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating the claim.  See also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

The Board further observes that the veteran has been accorded 
ample opportunity to present evidence and argument in support 
of her appeal.  The record reflects that she has been 
informed of the various requirements of law pertaining to her 
appeal in the January 2004 SOC, and the March 2004 and June 
2004 SSOC.  The veteran's attorney has submitted multiple 
written submissions on her behalf.  In her substantive appeal 
(VA Form 9), received in February 2004, the veteran 
specifically declined a request to testify at a personal 
hearing.  

Pertinent Law and Regulations

Effective dates

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 38 
C.F.R. § 3.157, as in this case, shall be the date of receipt 
of the reopened claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii) and (r) (2004).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2004).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

CUE

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of CUE.  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105 (2004).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts. It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  "To prove the existence of clear 
and unmistakable error as set forth in § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000).

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

When considering a claim of CUE, the determination must be 
made based on the record and the law in existence at the time 
of the prior, final decision.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) [quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)]; Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001).  The Board observes that the substance of law and 
regulations pertaining to CUE have not changed since 1970.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
constructive notice doctrine, however, may not be applied 
retroactively to VA adjudications, and specifically to claims 
alleging CUE in rating decision dated prior to the Court's 
issuance of its decision in Bell, i.e. before July 21, 1992.  
See Lynch v. Gober, 11 Vet. App. 22, 29 (1997), vacated and 
remanded on other grounds sub nom.  Lynch v. West, 178 F.3d 
1312 (Fed. Cir. 1998) (table), reinstated by Lynch v. West, 
12 Vet. App. 391 (1999); Damrel v. Brown, 6 Vet. App. at 246.

TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a) (2004).

A total disability rating may also be assigned pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b) for veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a) (2004).

Standard of review

The current standard of review is as follows.  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Pertinent law and regulations in effect at the time of the 
1984 rating decision

Only the law and evidence as they existed at the time of the 
RO's April 1984 rating decision may be considered.  See 38 
C.F.R. § 20.1403(b) (2004).  In other words, the Board cannot 
apply the benefit of hindsight to its evaluation of the April 
1984 rating decision in determining whether CUE existed.  Cf. 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The Board notes that the laws and regulations relating to 
service connection were essentially the same in 1984 as they 
are today.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 C.F.R. § 3.303(a) (1983).  

Personality disorders are considered to be congenital or 
developmental disabilities for which service connection may 
not be granted. 38 C.F.R. § 3.303(c) (1983).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1983).  

Service connection may also be granted service connection for 
certain diseases, including psychoses, if the disability 
becomes manifest to a compensable degree within one year 
after separation from service.  38 C.F.R. §§ 3.307, 3.309 
(1983).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1983).

Factual and procedural background

As was noted in the Introduction, the veteran was separated 
from military service in May 1982.  The record reflects that 
the veteran filed an initial claim of entitlement to service 
connection for psychiatric problems in October 1983.  In an 
April 1984 rating decision, the RO awarded service connection 
for asthma and assigned a 30 percent disability rating.  The 
RO also denied service connection for paranoid schizophrenia.  
The decision was based, in part, on the veteran's service 
medical records, which showed that she was discharged due to 
a personality disorder.  Also of record was a report of VA 
psychiatric compensation and pension examination in January 
1984, wherein the veteran reported being hospitalized for 
"nervous breakdown" in July 1983.  The diagnosis was 
paranoid schizophrenia.  The RO concluded that a psychosis 
was not shown in service or within the one year presumptive 
period thereafter.  The veteran did not file an appeal.

Records from the Social Security Administration show that the 
veteran was found disabled as of May 7, 1984, due to paranoid 
schizophrenia.  

The veteran filed a claim for increased rating for asthma and 
for TDIU in September 1988 in the form of a VA Form 21-8940 
[Veteran's Application for Increased Compensation based on 
Unemployability].  In that form, she stated that she could 
not work due to asthma.  She did not reference any 
psychiatric problems.  

In a November 1988 statement, Dr. F.S. reported seeing the 
veteran on two occasions since September 1987 for asthmatic 
bronchitis.  

During a VA examination in December 1988, the veteran noted 
complaints and findings centered on the veteran's service-
connected asthma.  She reported shortness of breath with 
exertion.  A pulmonary function report indicated that 
"spirometry suggests restriction but this is not confirmed 
by lung volumes." The diagnosis was bronchial asthma, 
moderate.  The examination report is devoid of any complaint 
or finding of a psychiatric disorder.    

In a January 1989 rating decision, the RO denied a rating in 
excess of 30 percent for asthma and TDIU.  The veteran 
perfected an appeal of that decision.  

The veteran was afforded a VA examination in May 1990.  The 
veteran reported shortness of breath all the time, worse on 
exertion.  Pulmonary function studies revealed "mild to 
moderate airway obstruction, with significant improvement 
after a bronchodilator."  The diagnosis was "bronchial 
asthma, moderate". There were no complaints or findings 
regarding a psychiatric disability.  

The veteran was afforded a VA social and industrial survey on 
August 9, 1991.  During the course of the interview, she 
mentioned that she had received psychiatric treatment in the 
1980's and had attempted suicide in 1984 by overdosing on 
pills.  

A VA psychiatric examination in February 1993 resulted in a 
diagnosis of paranoid schizophrenia.  

In an April 2000 rating decision, the RO granted service 
connection for paranoid schizophrenia and assigned a 50 
percent rating from August 9, 1991.  The RO construed the 
August 1991 VA social and industrial as a reopened claim for 
service connection for paranoid schizophrenia.  In June 2003, 
the disability rating was increased to 100 percent and TDIU 
was awarded, effective August 9, 1991.  



Analysis

1.  Entitlement to an earlier effective date for service 
connection and a 100 percent rating for paranoid 
schizophrenia 

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date, August 9, 
1991, is the earliest effective date assignable for the award 
of service connection (and therefore a 100 percent disability 
rating) for paranoid schizophrenia as a matter of law.

The currently assigned effective date has been challenged on 
two general bases: that an April 1984 rating decision 
contains CUE and therefore should be revised; and a claim 
that an earlier effective date should be assigned based on 
other portions of the law.  The Board will deal with each of 
these in turn.

CUE

The veteran, through her attorney, contends that she is 
entitled to an earlier effective date based on CUE in the 
April 1984 rating decision because the RO failed to fully 
develop her claim prior to rendering a determination.  
In particular, she contends that the RO failed to obtain 
additional service medical records as required by 38 C.F.R. 
§ 19.182(a) (1983) [currently 38 C.F.R. § 19.9 (2004)].  She 
argues that she would have been awarded service connection 
upon a review of her complete service medical records.  
Citation is made to the Court's holding in Bell v. Derwinski, 
2 Vet. App. 611 (1992) that VA medical records (including 
service records) are considered to be in constructive 
possession of VA and the Board.  See Argument in Support of 
Petition for Review, dated May 24, 2004, pages 2-4.  

Upon review, the Board acknowledges that it appears that the 
RO did not have the veteran's complete service medical 
records at the time of the April 1984 rating decision.  In 
this regard, the Board notes that the rating decision states 
"it appears that additional development for complete SMR's 
is in order."  However, while not necessarily disputing that 
the RO should have obtained the veteran's complete service 
medical records prior to rendering its April 1984 decision, 
the Board believes that this does not constitute CUE.  A 
failure to fully develop evidence is not considered CUE.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994) [breach of duty to 
assist cannot form basis for CUE claim because such breach 
creates only an incomplete rather than an incorrect record].  

Moreover, and crucially, although a veteran's service records 
are today considered to be constructively of record, since 
the April 1984 RO decision pre-dated the Court's decision in 
Bell, (and indeed pre-dated the Court itself), Bell is 
inapplicable to this case.  See Lynch and Damrel, both supra.  
As discussed in the law and regulations section above, the 
Board must apply the law as it existed in April 1984 in 
determining whether CUE existed.  

The Board additionally observes in passing that the remainder 
of the veteran's service medical records would not have been 
outcome determinative because they did not contain any 
diagnosis of paranoid schizophrenia.  

The veteran through counsel has also alleged CUE in the April 
1984 rating decision because the RO failed to consider her 
claim for service connection based on continuity of 
symptomatology pursuant to 38 C.F.R. § 3.303(b).  She asserts 
that the factual history of her case reveal continuous 
symptomatology of schizophrenia from active duty.  See 
Argument in Support of Petition for Review, dated May 24, 
2004, pages 4-6.  

The evidence at the time of the April 1984 rating decision 
shows that the veteran was discharged from service in May 
1982 due to a personality disorder, which is considered a 
constitutional and developmental defect for which service 
connection cannot be established.  See 38 C.F.R. § 3.303(c).  
A diagnosis of paranoid schizophrenia was first rendered 
pursuant to the VA psychiatric examination in January 1984, 
more than one year following her discharge from service and 
thus after the end of the one year presumptive period.  The 
record at the time of the April 1984 rating decision 
contained no competent medical opinion that the veteran's 
diagnosed psychiatric disorder was attributable to her period 
of service.  

With respect to the application of the continuity of 
symptomatology provision, a chronic disease, psychosis, was 
not shown in service.  The veteran had been diagnosed in 
service as having a personality disorder.  Whether continuity 
of symptomatology was shown after service, as contended by 
the veteran, amounts to  
an argument as to how the evidence was weighed.  A simple 
disagreement as to how the facts were weighed or evaluated 
does not amount to a claim of CUE.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).       

In sum, for the reasons and bases expressed above the Board 
concludes that the April 1984 rating decision did not involve 
CUE.  The rating determination was supported by the evidence 
then of record and the applicable statutory and regulatory 
provisions existing at the time were correctly applied.  
No undebatable, outcome determinative error has been 
identified by the Board.  As explained the Board has not been 
swayed by the contentions raised by and in behalf of the 
veteran.  

The veteran also appears to be alleging that the RO committed 
CUE in failing to recognize a claim of entitlement to service 
connection for paranoid schizophrenia in the September 1988 
TDIU claim.

The record reflects that the veteran filed a completed VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, in September 1988.  
Review of this document does not show the veteran requesting 
service connection for, or even mentioning, a psychiatric 
disorder.

The Court has held that a claimant must assert a claim 
expressly or impliedly. 
See Isenbart v. Brown, 7 Vet. App. 537, 540-41 (1995).  
Crucially, however, in Brannon v. West, 12 Vet. App. 32 
(1998), the Court observed that while the VA must interpret a 
claimant's submissions broadly, it is not required to conjure 
up issues that were not raised by the claimant.  The Court 
has further held that VA is not held to a standard of 
prognostication when determining what issues are presented.  
See Talbert v. Brown, 7 Vet. App. 352, 356-57; Allin v. 
Brown, 6 Vet. App. 207, 213 (1994): "[t]here must be some 
indication . . . that [a claimant] wishes to raise a 
particular issue . . . . The indication need not be express 
or highly detailed; it must only reasonably raise the issue".  
These cases involve the Board, not an RO, but it is clear 
that the reasoning employed by the Court applies to all 
levels within VA.  Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).

The Board notes that the VA form submitted by the veteran in 
September 1988 is utilized for seeking an increased rating 
based on unemployability, not service connection.  More 
importantly, despite extensive comments from the veteran in 
the remarks section of the application, nowhere in the 
document does the veteran mention any problems pertaining to 
a psychiatric disability.  There is nothing else in the 
September 1988 TDIU claim which could reasonable be 
interpreted as a claim for service connection for a 
psychiatric disability.  The veteran and her attorney have 
identified no language in the form which could be interpreted 
as a request to reopen the previously-denied claim of 
entitlement to service connection for paranoid schizophrenia.  
See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) [any claim 
of clear and unmistakable error must be pled with 
specificity].  Therefore, the September 1988 claim may not be 
reasonably interpreted as a claim for service connection for 
paranoid schizophrenia.    

Moreover, even if it can be argued that there was a lack of 
recognition on the part of the RO in September 1988 that a 
claim of entitlement to service connection for paranoid 
schizophrenia existed (which is discussed above clearly is 
not the situation here), it is clear that any failure on the 
part of the RO to identify, develop and adjudicate such 
purported issue does not constitute CUE.  VA General Counsel 
noted that a breach of any "duty to develop" cannot be a 
basis for finding CUE in a prior decision.  See VAOGCPREC 12-
2001; see also Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994) [an attack on improper procedure cannot be the basis 
of CUE].  In addition, the Court has specifically held that a 
failure to identify and adjudicate a service connection claim 
does not constitute CUE.  See Norris v. West, 12 Vet. App. 
413, 419-22 (1999) [holding that an RO's failure to 
adjudicate a claim did not constitute a final disallowance of 
the claim and, therefore, there was no final adverse decision 
subject to CUE attack].

Earlier effective date

As noted above, the veteran did not file an appeal of the 
April 1984 rating decision, and as explained above the Board 
has declined to revise it on the basis of CUE.  Therefore, 
that determination is final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.1103.  Thereafter, a reopened claim for 
compensation benefits was received on August 9, 1991.  The RO 
subsequently established service connection, and a 100 
percent rating for paranoid schizophrenia from August 9, 
1991.  

The Board has carefully reviewed the record to determine 
whether there is any communication or record later than April 
1984 and earlier than August 9, 1991, which may be 
interpreted as a claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at any 
communication that can be interpreted as a claim, formal or 
informal, for VA benefits].

The evidence demonstrates that between April 1984 and August 
1991 the veteran did not submit any claim, either formal or 
informal, for service connection for paranoid schizophrenia.  

The veteran does not contend that she filed a specific claim 
for service connection for paranoid schizophrenia during this 
period; however, as discussed above she feels that a claim 
for increased rating for service-connected asthma and TDIU 
filed in September 1988 (VA Form 21-8940) should interpreted 
as such.  She argues that her disability due to schizophrenia 
was known at that time and "within a reasonable review of 
the record, was an issue that had to be identified and 
considered by the RO."  See VA Form 9 dated February 19, 
2004, page 3.  

For reasons expressed above in connection with the CUE claim, 
the Board disagrees.  There is absolutely nothing in the 
September 1988 TDIU claim which can be interpreted as a 
request to reopen the previously-denied claim of entitlement 
to service connection for paranoid schizophrenia.  The 
veteran and her attorney have pointed to no such language.

In the absence of such a claim, entitlement to an effective 
date earlier than August 9, 1991, for the grant of service 
connection and a 100 percent rating for paranoid 
schizophrenia is precluded as a matter of law.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The veteran further contends that the RO failed to apply 
38 C.F.R. § 3.400(o)(2), in that the earliest date upon which 
an increase in the disability caused by paranoid 
schizophrenia has not been ascertained.  See VA Form 9, dated 
February 19, 2004, page 3.  

This contentions reflects a misinterpretation of the 
regulation.  The provisions of 38 C.F.R. § 3.400(0)(2) 
pertain to the effective date for claims for increased 
disability compensation, not reopened claims for service 
connection.  Therefore, this regulation has no relevance to 
the circumstances in this case.  The assertion that treatment 
records showed a increase in the veteran's psychiatric 
symptomatology is meaningless within the context of the 
present earlier effective date for service connection claim.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to an effective date 
prior to August 9, 1991, for the grant of service connection 
and a 100 percent rating for paranoid schizophrenia.  The 
benefit sought on appeal is accordingly denied.

2.  Entitlement to an earlier effective date for TDIU.

In a written statement dated July 26, 2004, the veteran's 
attorney asserted that the issue of entitlement to TDIU prior 
to August 9, 1991, is "inextricably intertwined" with the 
issue of entitlement to an earlier effective date for service 
connection and a 100 percent rating for paranoid 
schizophrenia, which as discussed above is also August 9, 
1991.  The attorney stated that "[the veteran's] claim 
seeking an earlier effective date for paranoid schizophrenia 
is being asserted by means of her motion for CUE with the 
RO's rating decision of April 1984.  If CUE is found and an 
earlier effective date is granted, then the issue of an 
earlier effective date for Individual Unemployability must be 
addressed."  It is abundantly clear, based on this 
statement, that the attorney believes that the veteran's 
ability to establish TDIU prior to August 9, 1991 is 
dependent on the outcome of her earlier effective claim for 
paranoid schizophrenia.  

The attorney has proffered no other contentions regarding the 
veteran's entitlement to TDIU.  The veteran and her attorney 
do not contend, and the evidence of record does not 
demonstrate, that it was factually ascertainable that her 
service-connected asthma, which was her only service-
connected disability prior to August 9, 1991, rendered her 
unemployable.  See 38 C.F.R. § 3.400(o).  The medical 
evidence of record prior to August 9, 1991 does not so 
demonstrate.   The reports of both the December 1988 and the 
May 1990 VA examinations include diagnoses of "moderate" 
bronchial asthma.  Diagnostic testing in December 1988 was 
mostly within normal limits; testing in May 1990 indicated 
"mild to moderate" airway obstruction.  There is no other 
evidence, aside from the veteran's own statements, that the 
asthma, rated 30 percent disabling, was debilitating to the 
point that she was unemployable under the provisions of 
38 C.F.R. § 4.16.  

The Board therefore agrees with the veteran's attorney (and 
also the RO) that the outcome of the TDIU effective date 
claim hinges on the outcome of the first issue on appeal, 
entitlement to an earlier effective date for a 100 percent 
rating for paranoid schizophrenia.  Put in other words, the 
record clearly reflects that it was the schizophrenia which 
in large measure rendered the veteran unemployable.  
  
As explained in great detail above, the Board has thoroughly 
reviewed the evidence of record and finds that the veteran's 
request for an effective date prior to August 9, 1991, for 
service connection and a 100 percent rating for paranoid 
schizophrenia, to include based on CUE in an April 1984 
rating decision, is denied.  The Board finds that the current 
effective date of August 9, 1991 was correctly assigned for 
schizophrenia.  Therefore, an earlier effective date for TDIU 
must also be denied.  

The record reflects that prior to August 9, 1991, the 
veteran's only service-connected disability was asthma, which 
was evaluated as 30 percent disabling.  Therefore, she did 
not meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a), for TDIU.  Absent the 100 percent rating 
for her paranoid schizophrenia, the only other possible legal 
theory by which TDIU could have been assigned would have been 
by way of an extra-schedular rating.  See 38 C.F.R. 
§ 4.16(b).  As noted above, neither the veteran nor her 
attorney have suggested that an extra-schedular rating is 
warranted in this case.  The Board acknowledges that the 
veteran has had a pending claim for TDIU since September 
1988.  However, as explained above the evidence at that time 
did not establish that the veteran was unemployable due 
solely to her service-connected asthma.  The medical 
evidence, including the reports of VA examinations in 
December 1988 and May 1990, indicated that the condition was 
moderate in nature with rather frequent asthmatic attacks and 
with moderate dyspnea on exertion.  There is no competent 
medical evidence to the contrary.

Accordingly, entitlement to TDIU prior to August 9, 1991 is 
not warranted and the appeal is denied.  The evidence is not 
equipoise as to warrant application of the benefit of the 
doubt doctrine. 38 C.F.R. § 3.102 (2004).


ORDER

Entitlement to an effective date earlier than August 9, 1991 
for the grant of service connection and a 100 percent rating 
for paranoid schizophrenia is denied.  

Entitlement to an effective date earlier than August 9, 1991 
for the  award of TDIU is denied.  


REMAND

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to an increased disability rating for asthma, 
currently evaluated as 30 percent disabling.  

Reasons for remand

VA examination 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002) the Court held that where there is 
evidence of record satisfying the first two requirements for 
service connection (current disability and in-service disease 
or injury), but there was not of record competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA errs in 
failing to obtain such a medical nexus opinion.

The evidence of record forms a basis for finding that the 
veteran has a current respiratory condition.  Specifically, 
private treatment records reflect that sinusitis was 
demonstrated on x-rays in March 1990.  Service medical 
records show that the veteran was treated for upper 
respiratory infections, and an examination impression in 
October 1981 was chronic sinusitis.  In April 1982, the 
veteran's complaints included a stuffy nose, and examination 
showed tenderness over the left frontal sinus.  Thus, 
elements (1) and (2) have arguably been met.

None of the medical records currently associated with the 
file include medical nexus evidence or a nexus opinion 
concerning the veteran's sinusitis.  Therefore, a VA medical 
examination is necessary prior to reaching a decision.  See 
Charles, supra.

Regarding the increased rating claim, the Board notes that 
the veteran was afforded a VA respiratory examination in June 
2003.  At that time, she complained of shortness of breath, 
and stated that she used an albuterol inhaler two puffs three 
times a day most days, and about twice a week needed it four 
times a day two puffs each time.  She did not need oxygen 
treatment.  Pulmonary function test (PFT) showed FEV-1/FVC of 
82 percent of predicted.  The diagnosis was reactive airway 
disease and mild chronic obstructive pulmonary disease 
(COPD).  

Upon review of the evidence, the Board finds that in order to 
fairly evaluate the service-connected asthma another 
examination is necessary to distinguish symptomatology 
attributable to the nonservice-connected COPD from 
symptomatology attributable to the service-connected asthma.  
See Mittleider v. West, 11 Vet.App. 181 (1998).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for the veteran to 
undergo a VA respiratory examination to 
determine the etiology of her sinusitis 
and the current severity of her service-
connected asthma.  All indicated tests 
and studies should be performed, to 
include pulmonary function testing.  The 
examiner should distinguish the 
symptomatology attributable the veteran's 
service-connected asthma from other 
nonservice-connected pulmonary 
symptomatology, including that 
attributable to COPD.  If possible, the 
examiner should indicate FEV-1 and FEV-
1/FVC measurements attributable only to 
the service-connected asthma.  If it is 
impossible to provide such information or 
to disassociate symptoms, then the 
examiner should state this for the 
record.  The examiner should review the 
claims file in conjunction with the 
examination and provide an opinion 
addressing the following question: Is it 
at least as likely as not (i.e., 
50 percent probability or greater) that 
any sinusitis currently found is causally 
related to the sinusitis identified in 
service?

A complete rationale for any opinion 
expressed should be provided.  A report 
should be prepared and associated with 
the veteran's VA claims folder. 

2.  Thereafter, VBA should readjudicate 
the issues of entitlement to service 
connection for sinusitis and entitlement 
to an increased rating for asthma.  If 
any benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


